Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species II in the reply filed on 2/24/2022 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/2022.
The traversal was on ground of MPEP 803 stating the two criteria of distinct invention and serious burden. The examiner disagrees. 
"Serious burden" is a technical term specifically defined in the MPEP. For purposes of the initial requirement, appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02 may prima facie show a serious burden on the examiner. See MPEP § 803 part II. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. Id.
Moreover, the applicant has also classified these species as different embodiments with specific differences in each embodiment (As explained in the Specification). Future amendments of claims may recite to a different species resulting in different search strategies causing such search burden. The overall search strategy due to these variations is the reason for which such species restrictions are made.
The requirement is still deemed proper and is therefore made FINAL. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claims 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0094442 A1 (“Lin”) in view of JP H09-8076 A (“Togashi”).

Regarding claim 1, Lin shows (Fig. 5-6, 13) a semiconductor device comprising: 
an insulating layer (54, dielectric layer, para 269); 

a semiconductor element (chip 302, para 266) arranged such that an upper surface of the semiconductor element faces a direction (upward) same as the one main surface of the insulating layer, 
an upper electrode (314, pad, para 266) provided on the upper surface of the semiconductor element; 
a wiring member (304, wire bond, para 266) that has one end electrically bonded to the upper electrode of the semiconductor element and has another end electrically bonded to the conductive layer; 
a first sealing material (308, para 266); and 
a second sealing material (318, para 266), 
wherein the first sealing material seals at least part of the semiconductor element so as to be in contact with the semiconductor element, the second sealing material seals the wiring member so as to be in contact with the wiring member, 
the first sealing material is an epoxy resin (encapsulant, para 303, epoxy), and 
the second sealing material is silicone gel (para 269), 
the semiconductor device further comprising a heat dissipation plate (78, heat spreader, para 267, where 78 is a combination of 16, 18 and 76, para 164), wherein another main surface of the insulating layer (bottom of 54) is bonded to one main surface of the heat dissipation plate (top of 18, 18 being part of the heat spreader as detailed in para (163-164), 
an opening (68, aperture, para 134) where the heat dissipation plate is not covered with the insulating layer is provided in the one main surface (top of 16) of the heat dissipation plate, 

the first sealing material seals at least part of the semiconductor element and the opening, and the first sealing material further seals one end of the wiring member, and 
the second sealing material further seals another end of the wiring member.
Lin does not show the wiring member has a hollow portion.
Togashi shows (Fig. 1) the wiring member (bonding wire, W) has a hollow portion (Abstract).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Lin, including wiring member, with the invention of Togashi.  
The motivation to do so is that the combination produces wiring suited for a high frequency current (Abstract).

Regarding claim 2, Lin shows (Fig. 5-6, 13) wherein the opening (68) is filled with 

    PNG
    media_image1.png
    627
    860
    media_image1.png
    Greyscale
 the first sealing material (308) to a height higher than or equal to the one main surface of the insulating layer.

Regarding claim 3, Lin shows (Fig. 5-6, 13) wherein in the opening, the one main surface of the insulating layer (top of 64 in the opening) is arranged to be higher than the upper surface of the semiconductor element (310).

Regarding claim 5, Lin shows (Fig. 5-6, 13) wherein the wiring member is a wire (304, wire bond, para 266, which is a wire whose two ends are bonded at two points).

Regarding claim 6, Lin shows (Fig. 5-6, 13) the second sealing material and the first sealing material.

However, when the semiconductor compound recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
Since the second sealing material and first sealing material of Lin are made of silicone and epoxy resin respectively, the individual properties, specifically flexural property will also be the same. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).

2. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Togashi, as applied to claim 1 above, further in view of US 2014/0306245 A1 (“Hayashi”).

Regarding claim 4, Lin shows (Fig. 5-6, 13) the wiring member is in contact with the second sealing material and the wiring member is in contact with the first sealing material.
Lin in view of Togashi does not show wherein an area where the wiring member is in contact with the second sealing material is larger than an area where the wiring member is in contact with the first sealing material.
Hayashi shows (Fig. 1) wherein an area where the wiring member (24) is in contact with the second sealing material (18) is larger than an area where the wiring member is in contact with the first sealing material (16).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Hayashi, with thickness ratio between first sealing member with second sealing member, to the invention of Lin in view of Togashi.
.   

3. Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Togashi, as applied to claim 1 above, further in view of US 2013/0083505 A1 (“Koboyashi”).

Regarding claim 7, Lin shows the insulating layer.
Lin in view of Togashi is silent regarding the insulating layer is glass epoxy.
Koboyashi shows (Fig. 8) the insulating layer (insulation of the wiring board 1C) is glass epoxy (para 116).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Koboyashi, with glass epoxy, to the invention of Lin in view of Togashi.
The motivation to do so is that the combination produces the predictable result of rigidity offered by the insulation layer of Lin for the conductive trace above (para 116).

3. Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Togashi, as applied to claim 1 above, further in view of US 2017/0323844 A1 (“Karlicek”).

Regarding claim 8, Lin shows a bonding material that bonds the semiconductor element and the heat dissipation plate.
Lin in view of Togashi is silent regarding the bonding material is a conductive resin, and the conductive resin contains one of an epoxy resin, an acrylic resin, and silicone, and a metal filler.
silicone, and a metal filler (Ag pillar) [para 44].
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Karlicek, with conductive resin, to the invention of Lin in view of Togashi.
The motivation to do so is that the combination produces the predictable result of having a better heat conduction from the die [para 44].  

Regarding claim 9, Lin shows a bonding material that bonds the semiconductor element and the heat dissipation plate.
Lin in view of Togashi is silent regarding the bonding material is a sinterable.
Karlicek shows (Fig. 7-8) the bonding material shrinks due to the sintering operation which in turn shows the bonding material is a sinterable (para 47).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Karlicek, with bonding material, to the invention of Lin in view of Togashi.
The motivation to do so is that the selection of an art recognized bonding material of Karlicek is suitable for the intended use of Lin in view of Togashi (MPEP §2144.07).   

4. Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Togashi, as applied to claim 1 above, further in view of US 2010/0164083 A1 (“Yim”).

Regarding claim 10, Lin shows a surface of the bonding material that bonds the semiconductor element and the heat dissipation plate.

Yim shows (Fig. 2B) the bonding material (206) that bonds the semiconductor element is porous [para 32].
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yim, with bonding material, to the invention of Lin in view of Togashi.
The motivation to do so is that the selection allows benefits from sealing (para 32).

5. Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Togashi, as applied to claim 1 above, further in view of US 6625028 B1 (“Dove”).

Regarding claim 11, Lin shows the semiconductor element.
Lin in view of Togashi is silent regarding the semiconductor element is an element that amplifies or switches a high frequency signal.
Dove shows (Fig. 3-4) the semiconductor element (110) is an element that amplifies or switches a high frequency signal (Col 5, ln 35-38).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Dove, with high-frequency semiconductor element, to the invention of Lin in view of Togashi.
The motivation to do so is that the selection of an art recognized semiconductor element of Dove is suitable for the intended use of Lin in view of Togashi (MPEP §2144.07).   

6. Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Togashi and Dove, as applied to claim 11 above, further in view of US 2017/0330812 A1 (“Bolognia”).
claim 12, Lin shows the semiconductor element.
Lin in view of Togashi and Dove is silent regarding a material of the semiconductor element is a wide bandgap semiconductor.
Bolognia shows (Fig.1) a material of the semiconductor element (GaN, para 26) is a wide bandgap semiconductor.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Bolognia, with GaN material, to the invention of Lin in view of Togashi and Dove.
The motivation to do so is that the combination produces the predictable result of having a suitable die with high frequency power amplification capability (para 26).

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/WASIUL HAIDER/          Examiner, Art Unit 2819